 



Exhibit 10.6
Execution Version
STOCK AND MEMBERSHIP PLEDGE AGREEMENT
     THIS STOCK AND MEMBERSHIP PLEDGE AGREEMENT (the “Agreement”) is made as of
April 8, 2008, by and between Origen Financial L.L.C., a Delaware limited
liability company (“Pledgor”), and William M. Davidson Trust u/a/d 12/13/04
(“Pledgee”).
RECITALS:
     A. Pursuant to that certain Senior Secured Loan Agreement, of even date
herewith between Pledgor and Pledgee, Pledgee has loaned $46,000,000 to Pledgor,
and pursuant to that certain Amended and Restated Senior Secured Loan Agreement
of even date herewith between Pledgor and Pledgee, Pledgee has loaned the
aggregate amount of $15,000,000 to Pledgor (collectively, the “Loan
Agreements”).
     B. Pledgor owns 2,500 shares of the common stock, $0.01 par value per share
(the “Pledged Stock”), of Origen Servicing, Inc. (“OSI”). The Pledged Stock
represents all of the issued and outstanding shares of the OSI’s capital stock.
     C. Pledgor owns a 100% membership interest (the “Membership Interest”, and
together with the Pledged Stock, the “Securities”) in Origen Securitization
Company, LLC (“OSC” and together with OSI, the “Companies”).
     D. To induce Pledgee to provide financial accommodations to Pledgor and to
secure the repayment of the Obligations, Pledgor hereby grants to Pledgee a
security interest in the Securities and any sums due Pledgor from the Companies,
upon the terms and subject to the conditions set forth in this Agreement.
     NOW, THEREFORE, the parties agree as follows:
     1. Pledge. As security for the full payment and performance of the
Obligations, Pledgor delivers, pledges and grants to Pledgee a continuing first
priority security interest in the following (the “Collateral”):
     (a) the Securities;
     (b) any notes payable or other indebtedness owing from the Companies to
Pledgor, whether evidenced by a promissory note, a book entry or otherwise; and
     (c) the proceeds of each of the foregoing, including without limitation,
any and all dividends, cash, instruments and other property or income from time
to time received, receivable or otherwise distributed in respect of, or in
exchange for, any of the above (the “Proceeds”).

 



--------------------------------------------------------------------------------



 



     2. Stock Powers. Concurrently with execution of this Agreement, Pledgee
shall deliver to Pledgor certificate(s) representing the Securities, along with
undated stock and membership interests powers covering such certificate(s), in
form and substance reasonably acceptable to Pledgee, duly executed in blank by
Pledgor.
     3. Pledgee’s Duties. To the extent permitted under the Uniform Commercial
Code as in effect in the State of Michigan from time to time (the “Code”) and
the provisions of this Agreement, Pledgee shall have no duty with respect to the
Collateral. Without limiting the generality of the foregoing, Pledgee shall be
under no obligation to take any steps necessary to preserve rights in the
Collateral against any other parties or to exercise any rights represented
thereby; provided, however, that Pledgee may, at its option, do so, and any and
all expenses incurred in connection therewith shall be for Pledgor’s sole
account.
     4. Distributions. So long as no Event of Default (as defined in the Loan
Agreements) has occurred and is continuing, Pledgor shall be entitled to receive
for its own use all dividends and distributions with respect to the Collateral.
If an Event of Default has occurred and is continuing, Pledgor shall not be
entitled to receive or retain any dividends or distributions paid in respect of
the Collateral, and any and all such dividends or distributions shall be
forthwith delivered to the Pledgee to hold as collateral and shall, if received
by Pledgor, be received in trust for delivery to the Pledgee, and be segregated
from the other property or accounts of Pledgor until delivered to the Pledgee.
     5. Representations, Warranties and Covenants. Pledgor represents, warrants
and covenants that:
     (a) The Securities have been duly and validly issued. Pledgor is the record
and beneficial owner of, and has good and marketable title to, the Securities;
     (b) There are no restrictions upon the transfer of any of the Collateral.
Pledgor has the right to pledge and grant a security interest in or otherwise
transfer such Collateral free of any encumbrances or rights of third parties;
     (c) The Collateral is and shall remain free from all liens, claims,
encumbrances and purchase money or other security interests. Pledgor shall not
sell, transfer or otherwise dispose of any or all of the Collateral without
Pledgee’s prior written consent. Pledgor will defend the right, title and
interest of Pledgee in and to the Collateral against the claims and demands of
all persons whomsoever;
     (d) There are no options for the purchase of the Securities and all rights
represented thereby and Pledgor shall not grant any such options so long as this
Agreement remains outstanding;
     (e) There are no existing agreements with respect to the Collateral between
Pledgor and any other person or entity;

2



--------------------------------------------------------------------------------



 



     (f) Upon either (i) the delivery to Pledgee of the certificate(s)
evidencing the Pledged Stock and the Membership Interest and the stock and
membership interest powers or (ii) the filing of a financing statement listing
Pledgor as debtor and Pledgee as secured party and describing the Collateral,
the security interest created by this Agreement will constitute a valid,
perfected first priority security interest in the Collateral granted by Pledgor,
enforceable in accordance with its terms against all creditors of Pledgor and
any persons purporting to purchase any Collateral from Pledgor, except as
affected by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law);
     (g) If Pledgor shall, as a result of its ownership of any Securities,
become entitled to receive or shall receive any stock or membership certificate
(including, without limitation, any certificate representing a stock dividend or
a distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), option
or rights, whether in addition to, in substitution of, as a conversion of, or in
exchange for any Securities, or otherwise in respect thereof, Pledgor shall
accept the same as the agent of Pledgee, hold the same in trust for Pledgee and
deliver the same forthwith to Pledgee in the exact form received, duly endorsed
by Pledgor to Pledgee, if required, together with an undated stock power
covering such certificate duly executed in blank by Pledgor, to be held by
Pledgee, subject to the terms hereof, as additional collateral security for the
Obligations. Any property distributed to Pledgor upon or in respect of the
Securities upon the liquidation, dissolution, recapitalization or reorganization
of either Company, shall be delivered to Pledgor as additional collateral
security for the Obligations. If any property distributed in respect of the
Securities shall be received by Pledgor while an Event of Default has occurred
and is continuing, Pledgor shall, until such property is delivered to Pledgee,
hold the property in trust for Pledgee, segregated from other property of
Pledgor, as additional collateral security for the Obligations;
     (h) Without the prior written consent of Pledgee, Pledgor shall not vote to
enable, or take any other action to permit either Company to issue any stock,
membership interest or other equity securities of any nature or to issue any
other securities convertible into or granting the right to purchase or exchange
for any stock, membership interest or other equity securities of any nature of
either Company;
     (i) Upon the written request of Pledgee, and at its sole expense, Pledgor
will promptly and duly execute and deliver such further instruments and
documents and take such further actions as Pledgee may reasonably request for
the purposes of obtaining or preserving the full benefits of this Agreement and
of the rights and powers herein granted. If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
promissory note, other instrument or chattel paper, such note, instrument or
chattel paper shall be immediately delivered to Pledgee, duly endorsed in a
manner satisfactory to Pledgee, to be held as Collateral pursuant to this
Agreement; and

3



--------------------------------------------------------------------------------



 



     (j) Pledgor shall pay, and save Pledgee harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Collateral granted by Pledgor or in
connection with any of the transactions contemplated by this Agreement.
     6. Voting Rights. Unless an Event of Default shall have occurred and be
continuing, Pledgor shall be permitted to exercise all voting and related rights
with respect to the Securities; provided, however, that no vote shall be cast or
related right exercised or other action taken which would impair the Collateral
or which would be inconsistent with or result in any violation of any provision
of this Agreement.
7. Remedies.
          (a) If an Event of Default has occurred and is continuing, Pledgee
shall have, in addition to any other rights given by law and the rights against
Pledgor hereunder, and in any other documents executed by Pledgor and Pledgee,
all of the rights and remedies with respect to the Collateral of a secured party
under the Code, including, but not limited to, the right to collect, receive,
appropriate and realize upon the Collateral.
          (b) With respect to the Collateral, Pledgee may sell or cause the same
to be sold at any public or private sale, in one or more sales or lots, at such
price as Pledgee may deem best, and for cash or on credit or for future
delivery, without assumption of any credit risk, and the purchaser of any or all
of the Collateral so sold shall thereafter hold the same absolutely, free from
any claim, encumbrance or right of any kind whatsoever and free of any right or
equity of redemption in Pledgor, which right or equity is hereby waived or
released. The proceeds of sale will be applied to the expenses of retaking,
holding, preparing for disposition, processing and disposing of the Collateral
and, to the extent not prohibited by law, reasonable attorney’s fees and legal
expenses incurred by Pledgee. All remaining proceeds will be applied to the
Obligations. Any surplus remaining, subject to any rights of the holder of a
subordinate security interest or lien, will be paid to Pledgor. To the extent
permitted by applicable law, Pledgor waives all claims, damages and demands it
may acquire against Pledgor arising out of the exercise by it of any rights
hereunder, except such claims and damages arising out of the gross negligence or
willful misconduct of Pledgee. Pledgor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of Collateral are insufficient to
pay the Obligations and the reasonable fees and disbursements of any attorneys
employed by Pledgor to collect such deficiency. Pledgor agrees that any transfer
or sale of the Collateral conducted in conformity with reasonable commercial
practices of banks, insurance companies or other financial institutions
disposing of property similar to the Collateral shall be deemed to be
commercially reasonable. Any requirement of reasonable notice shall be met if
such notice is mailed to Pledgor at the address set forth in this Agreement at
least five business days before the time of the sale or disposition. Pledgor, to
the extent permitted by law, waives any other requirement of notice, demand or
advertisement for sale. Pledgee may, in its own name, or in the name of a
designee or nominee, buy the Collateral at any public sale of the Collateral.
Pledgee shall have the right to execute any document or form, in its

4



--------------------------------------------------------------------------------



 



name or in Pledgor’s name, which may be necessary or desirable in connection
with such sale of Collateral.
     In view of the fact that federal and state securities laws may impose
certain restrictions on the method by which a sale of the Collateral may be
effected after an Event of Default, Pledgor agrees that upon the occurrence and
continuation of an Event of Default, Pledgee may from time to time attempt to
sell all or any part of the Collateral by a private placement, restricting the
bidders and prospective purchasers to those who will represent and agree that
they are “accredited investors” within the meaning of Regulation D promulgated
pursuant to the Securities Act of 1933, as amended (the “Securities Act”), and
are purchasing for investment only and not for distribution. In so doing,
Pledgee may solicit offers to buy the Collateral, or any part of it, for cash
from a limited number of investors deemed by Pledgee, in its sole discretion, to
be responsible parties who might be interested in purchasing the Collateral.
     Notwithstanding the above, should Pledgee determine that, prior to any
public offering of any securities contained in the Collateral, such securities
should be registered under the Securities Act and/or registered or qualified
under any other federal or state law, and that such registration and/or
qualification is not practical, then Pledgor agrees that Pledgee’s compliance
with any applicable state or federal laws in connection with the private sale of
the Collateral will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.
          (c) If an Event of Default shall occur and be continuing, Pledgee
shall have the right to have any or all of the Securities registered in its name
or the name of its nominee, and Pledgee or its nominee may thereafter exercise
all voting, related and other rights pertaining to such Securities at any
meeting of stockholders or members of the Companies or otherwise and  any and
all rights of conversion, exchange, subscription and any other rights,
privileges or options pertaining to the Securities as if it were the absolute
owner thereof (including, without limitation, the right to exchange at Pledgee’s
discretion any and all of the Securities upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
limited liability company structure of the Companies, as applicable, or upon the
exercise by Pledgor or Pledgee of any right, privilege or option pertaining to
the Securities, and in connection therewith, the right to deposit and deliver
any and all of the Securities with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as Pledgee
may determine).
          (d) Pledgee shall not be liable for any failure to demand, collect or
realize upon all or any part of the Collateral or for any delay in doing so, nor
shall Pledgee be under any obligation to sell or otherwise dispose of any
Collateral upon the request of Pledgor or any other person or to take any other
action whatsoever with regard to the Collateral or any part thereof.
     8. Pledgee as Pledgor’s Attorney-in-Fact. Pledgor irrevocably appoints
Pledgee as Pledgor’s attorney-in-fact, with full power of substitution, to
(a) take any and all appropriate action and execute any and all documents and
instruments which may be necessary to accomplish the purposes of this Agreement,
including, without limitation, any financing statements, endorsements,

5



--------------------------------------------------------------------------------



 



assignment or other instruments of transfer and (b) to arrange for the transfer
of the Collateral and other collateral on the Companies’ books to the name of
Pledgee or to the name of its nominee, all such acts of such attorney being
ratified and confirmed and such power being coupled with an interest and
irrevocable until the Obligations are irrevocably paid or performed in full.
     9. Duty of the Pledgee. Pledgee’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession shall
be to deal with it in the same manner as the Pledgee deals with similar
securities and property for its own account. Neither Pledgee nor its agents
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of Pledgor or any other
person or to take any other action whatsoever with regard to the Collateral or
any part thereof.
     10. Further Assurances. Pledgor agrees that Pledgor will cooperate with
Pledgee and will execute and deliver, or cause to be executed and delivered, all
such other stock or membership interest powers, proxies, instruments and
documents and will take all such other action as Pledgee may reasonably request
from time to time to carry out the provisions and purposes hereof.
     11. Notices. All notices, demands, instructions and other communications
required or permitted to be given to or made upon any party shall be in writing
and shall be personally delivered or sent by registered or certified mail,
postage prepaid and, if mailed, shall be deemed to be received for purposes of
this Agreement five (5) business days after mailing by the sender. Unless
otherwise specified in a notice sent or delivered in accordance with the
foregoing provisions of this Section 8, notices, demands, instructions and other
communications in writing shall be given to or made upon the parties at the
following addresses:

       
 
If to Pledgor:   Origen Financial L.L.C.
 
    27777 Franklin Road
 
    Suite 1700
 
    Southfield, Michigan 48034
 
    Attention: Ronald A. Klein
 
     
 
    Fax No.: (248) 746-7094
 
    Phone No.: (248) 746-7000
 
     
 
With a copy to:   Jaffe, Raitt, Heuer & Weiss, PC
 
    27777 Franklin Road
 
    Suite 2500
 
    Southfield, Michigan 48034
 
    Attention: Peter Sugar
 
     
 
    Fax. No.: (248) 351-3082
 
    Phone No.: (248) 351-3000
 
     

6



--------------------------------------------------------------------------------



 



       
 
If to Lender:   William M. Davidson Trust u/a/d 12/13/04
 
    2300 Harmon Road
 
    Auburn Hills, Michigan 48326
 
    Attention: Jonathan S. Aaron
 
     
 
    Fax No.: (248) 340-2308
 
    Phone No.: (248) 340-2396
 
        With a copy to:   Honigman Miller Schwartz and Cohn LLP
 
    2290 First National Building
 
    660 Woodward Avenue
 
    Detroit, Michigan 48226
 
    Attention: Norman H. Beitner
 
     
 
    Fax No: (313) 465-7321
 
    Phone Number: (313) 465-7320

     12. Choice of Law. The law of the State of Michigan shall govern the
perfection, the effect of perfection or non-perfection, and the priority of a
security interest in the Collateral. The validity of this Agreement, its
construction, interpretation and enforcement and the rights of the parties shall
be determined under, governed by and construed in accordance with the internal
laws of the State of Michigan, without regard to principles of conflicts of law.
     13. Miscellaneous Provisions.
     (a) The terms and provisions of this Agreement shall be binding upon, inure
to the benefit or and be enforceable by the parties and their heirs and assigns.
     (b) This Agreement, together with any other writing referred to in this
Agreement or delivered pursuant to this Agreement, contains the entire
understanding of the parties. There are no other representations, promises,
warranties, covenants or undertakings except as expressly set forth herein or
therein. This Agreement supersedes all prior agreements and understandings among
the parties with respect to the subject matter of this Agreement.
     (c) This Agreement may be amended only by a written instrument duly
executed by the parties or their assigns.
     (d) The waiver by any party of any breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent or
similar breach.
     (e) This Agreement may be executed in two counterparts, each of which shall
constitute an original and both of which taken together shall constitute one and
the same instrument.

7



--------------------------------------------------------------------------------



 



     (f) Pledgor irrevocably authorizes Pledgor at any time and from time to
time to file any financing statements and amendments thereto describing the
Collateral in order for Pledgee to perfect its security interest therein.
     (g) No provision of this Agreement may be waived, amended or modified
except pursuant to an agreement in writing entered into by Pledgor and Pledgee.
     (h) This Agreement shall be binding upon and inure to the benefit of
Pledgor and Pledgee, and their respective successors and assigns, provided,
however, that Pledgor may not, without the prior written consent of Pledgee,
assign any rights, powers, duties or obligations under this Agreement.
[Signature Page Follows]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first written above.

                  PLEDGOR:    
 
                ORIGEN FINANCIAL L.L.C., a Delaware limited liability company  
 
 
           
 
  By:   /s/ Ronald A. Klein
 
   
 
  Name: Ronald Klein    
 
  Title: Chief Executive Officer    

                  PLEDGEE:    
 
                WILLIAM M. DAVIDSON TRUST U/A/D 12/13/04    
 
           
 
  By:   /s/ William M. Davidson
 
   
 
  Name: William M. Davidson    
 
  Title:  Title    

[Signature page to Pledge Agreement]

9